EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the Nasdaq National Market System.The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 4/19/20101 Sale $6.523 500 4/20/20102 Sale 6.5117 4200 4/21/2010 Sale 6.50 100 4/22/2010 Sale 6.50 100 4/23/20103 Sale 6.4944 3144 4/26/20104 Sale 6.6519 3100 4/28/20105 Sale 6.6087 1600 5/03/20106 Sale 6.60 2300 5/05/20107 Sale 6.3995 1100 5/07/20108 Sale 5.9506 5100 5/10/20109 Sale 6.2409 12900 5/11/201010 Sale 6.374 2500 5/12/201011 Sale 6.4019 2600 5/13/201012 Sale 6.4337 3590 5/14/201013 Sale 6.1432 700 5/17/201014 Sale 6.0112 3737 1 This transaction was executed in multiple trades at prices ranging from $6.50 - 6.54. 2 This transaction was executed in multiple trades at prices ranging from $6.45 - 6.55. 3 This transaction was executed in multiple trades at prices ranging from $6.49 - 6.50. 4 This transaction was executed in multiple trades at prices ranging from $6.65 - 6.71. 5 This transaction was executed in multiple trades at prices ranging from $6.50 - 6.70. 6 This transaction was executed in multiple trades at prices ranging from $6.55 - 6.66. 7 This transaction was executed in multiple trades at prices ranging from $6.395 - 6.40. 8 This transaction was executed in multiple trades at prices ranging from $5.95 - 5.98. 9 This transaction was executed in multiple trades at prices ranging from $6.15 - 6.30. 10 This transaction was executed in multiple trades at prices ranging from $6.29 - 6.50. 11 This transaction was executed in multiple trades at prices ranging from $6.40 - 6.45. 12 This transaction was executed in multiple trades at prices ranging from $6.35 - 6.55. 13 This transaction was executed in multiple trades at prices ranging from $6.13 - 6.18. 14 This transaction was executed in multiple trades at prices ranging from $6.00 - 6.27. Date Type Price Shares 5/18/201015 Sale $6.0818 1100 5/19/201016 Sale 5.9506 5100 5/21/2010 Sale 5.88 2300 5/24/2010 Sale 5.92 2500 5/25/201017 Sale 5.8979 26253 5/26/201018 Sale 5.9215 1313 5/27/201019 Sale 5.8598 1488 5/28/2010 Sale 5.90 100 6/01/2010 Sale 5.90 200 6/02/201020 Sale 5.915 200 6/04/2010 Sale 5.90 100 6/09/2010 Sale 5.70 1117 6/10/2010 Sale 5.74 100 6/14/2010 Sale 5.55 1500 6/15/201021 Sale 5.5059 31301 6/16/201022 Sale 5.5139 3100 15 This transaction was executed in multiple trades at prices ranging from $6.05 - 6.25. 16 This transaction was executed in multiple trades at prices ranging from $5.95 - 5.98. 17 This transaction was executed in multiple trades at prices ranging from $5.89 - 5.90. 18 This transaction was executed in multiple trades at prices ranging from $5.92 - 5.94. 19 This transaction was executed in multiple trades at prices ranging from $5.85 - 5.88. 20 This transaction was executed in multiple trades at prices ranging from $5.91 - 5.92. 21 This transaction was executed in multiple trades at prices ranging from $5.50 - 22 This transaction was executed in multiple trades at prices ranging from $5.51 -
